Citation Nr: 0300497	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-31 732A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana.


THE ISSUES

1.  Entitlement to service connection for corneal 
opacities due to mustard gas exposure.

2.  Entitlement to service connection for conjunctivitis, 
and chronic obstructive pulmonary disease (COPD) due to 
second-hand smoke and/or mustard gas exposure.

3.  Entitlement to an increased rating for bilateral pes 
cavus, currently evaluated as 30 percent disabling.  

(The issues of entitlement to an increased rating for 
residuals of an intertrochanteric right hip fracture, and 
special monthly compensation based upon the need for aid 
and attendance or being housebound will be the subject of 
a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and 
from January 1951 to July 1952.  He also performed periods 
of service in the National Guard. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a February 1999 decision, the Board denied entitlement 
to increased evaluations for bilateral pes cavus and 
residuals of an intertrochanteric right hip fracture, 
remanded claims of entitlement to service connection, and 
deferred action on a claim of entitlement to special 
monthly compensation.  

The veteran filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In an 
August 1999 Order, the Court granted a Joint Motion for 
Remand, vacating that portion of the February 1999 Board 
decision that denied the increased rating claims and 
remanding the matters for additional proceedings.  

In May 2000, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure, 
as well as entitlement to service connection for corneal 
opacities (cataracts) and COPD.

In July 2001, the Board remanded the issues noted on the 
title page for further development consistent with the 
Court's order.  The Board further referred the issues of 
entitlement to service connection for corneal opacities 
and COPD to the RO in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The case was most recently certified to the 
Board by the New Orleans, Louisiana RO.  

The Board is undertaking additional development on the 
merits of the question whether entitlement to an increased 
rating for residuals of an intertrochanteric right hip 
fracture is warranted.  This action is taken pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
the development is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran 
received full body exposure to mustard gas or Lewisite 
while on active duty.

2.  Corneal opacities are not shown to be causally related 
to any incident of the veteran's military service.  

3.  Chronic obstructive pulmonary disease is not shown to 
be causally related to any incident of the veteran's 
military service.  

4.  There is no competent evidence that second-hand smoke 
exposure led to the development of chronic obstructive 
pulmonary disease.  

5.  The veteran's bilateral pes cavus is manifested by 
claw feet, which are painful on use, painful callosities, 
hammering of toes, instability and weakness.  



CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred 
or aggravated during active duty service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.316, 3.326 (2002).

2.  Corneal opacities were not incurred or aggravated 
during active duty service. 38 U.S.C.A. §§ 1110, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.326 
(2002).

3.  The criteria for an evaluation of 50 percent for 
bilateral pes cavus are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, 4.71a, Diagnostic Code 5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations:

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Moreover, as it pertains to the issues listed on the title 
page, the Board is satisfied that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
In this regard, the veteran was advised by way of numerous 
letters from the RO of the need to show full body exposure 
to mustard gas in-service, and the statement of the case 
provided the veteran with notice of what was necessary for 
an increased rating for bilateral pes planus.

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
advised of the laws and regulations pertinent to his 
claims.   The veteran and his representative have provided 
argument on the pertinent fact in statements associated 
with the claims folder.  Therefore, having the Board 
render its decision on his appeal at this time will not 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to grant service connection for disorders as a 
result of exposure to mustard gas and/or second-hand smoke 
inhalation, as well as the rating criteria for foot 
disabilities.  By letter of November 2001, he was further 
advised of the changes in the law brought about by passage 
of the Veterans Claims Assistance Act of 2000.  He was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence, as well as notice of the fact that ultimately it 
is the appellant's responsibility to ensure that pertinent 
evidence is received by VA.

The statement of the case and supplemental statements of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why the RO found this evidence to be insufficient 
to grant service connection or assign an increased rating, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been 
provided notice of what VA did to develop the claims, 
notice of what he could do to help his claims, and notice 
of how his claims were still deficient.  Because no 
additional evidence has been identified by the appellant 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection Claims:  

The veteran claims entitlement to service connection for 
corneal opacities secondary to mustard gas exposure, and 
entitlement to COPD and conjunctivitis due to in-service 
exposure to both mustard gas and second hand smoke.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to have been chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).

With regard to the veteran's theory that his lung and eye 
disorders under consideration are the result of exposure 
to vesicant agents in service, 38 C.F.R. § 3.316 is 
controlling. That regulation provides:

(a) Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the 
circumstances described below, together with the 
subsequent development of any of the indicated 
conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, 
scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military 
service together with the subsequent development 
of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct (See 38 C.F.R. § 
3.301(c)) or there is affirmative evidence that 
establishes a non-service-related supervening 
condition or event as the cause of the claimed 
condition (See 38 C.F.R. § 3.303).

38 C.F.R. § 3.316.

For veterans exposed to mustard gas, the veteran must 
prove in-service exposure and a diagnosis of a current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, a nexus is presumed 
if the other conditions are met subject to the regulatory 
exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316;  
See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is 
not precluded from establishing service connection by 
proof of direct causation, as noted above.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has been diagnosed with COPD, chronic 
conjunctivitis and corneal opacities, diseases that may be 
associated with full-body exposure to nitrogen or sulfur 
mustard or Lewisite.  See 38 C.F.R. § 3.316.  As such, the 
Board will now review the evidence pertaining to mustard 
gas exposure during active military service.  

An enlistment examination of July 1940 did not reveal 
complaints or findings of impaired eyesight or a lung 
disability.  Reports of physical examinations in December 
1945 and January 1951 showed normal lungs and chest with 
no evidence of corneal opacities or conjunctivitis.   

The service medical records do note complaints of blurred 
vision while reading or when engaged in near work.  These 
complaints were diagnosed as bilateral mixed astigmatism.

An immunization record shows that the veteran underwent 
mustard gas testing in June 1944.  The record reveals that 
the "type of reaction" to the test was "positive".  As a 
result of the test, the veteran suffered "burns on skin". 

In a statement filed in November 1991, the veteran claimed 
that he was involved in experimental mustard gas testing.  
He indicated that mustard gas was applied to his left arm, 
causing a large blister to form.  

In a March 1992 statement, the veteran indicated that he 
was exposed to mustard gas in either 1943 or 1944 while 
serving in the 76th Signal Heavy Construction Battalion in 
Missouri.   

An April 1992 letter from James A. Merk, M.D. indicated 
that the veteran had been under his care for bouts of 
chronic bronchitis and conjunctivitis since August of 
1962.  The veteran related that he was involved in mustard 
gas testing from 1940-1945.  While not offering an 
opinion, the physician suggested that recent reports 
showed a probable relationship between mustard gas testing 
and these types of medical conditions.  

In a December 1994 statement, the veteran indicated that a 
scar on his left arm was incurred as a result of secret 
mustard gas sensitivity testing in 1944.  

A January 1996 VA note indicated that the veteran's COPD 
was secondary to bronchiolitis obliterans, which was 
likely secondary to mustard gas exposure.  

At a VA examination in July 1996, the veteran was 
diagnosed with bronchopastic lung disease and glaucoma by 
history.  A chest x-ray revealed no acute cardiopulmonary 
process.  Examination of the eyes revealed normal 
conjunctivae.  Neither COPD, cataracts, nor conjunctivitis 
were diagnosed.

In December 1997, the RO contacted the VA Central Office 
in Washington, DC to determine if the veteran's name was 
on a list of those who participated in mustard gas testing 
in the Army.  A response indicated that his name was not 
on the list.  

In February 1998, the RO wrote the U.S. Army Chemical and 
Biological Agency at Aberdeen Proving Ground, Maryland, 
and requested any information with regard to the veteran's 
participation in mustard gas testing.  A copy of 
aforementioned June 1944 immunization record was enclosed.  

Following a VA examination in April 1998, the examiner 
opined that the veteran's lung disease, then diagnosed as 
emphysema, was not the result of exposure to mustard gas 
in service.  The examiner indicated that exposure to 
mustard gas was associated with an acute inflammatory 
process in the lungs rather than anatomic changes 
consistent with the diagnosed chronic emphysematous lung 
disease.  

In a May 1998 letter, the US Army Chemical and Biological 
Defense Command (CBDCOM) reported that they were unable to 
confirm full body exposure to mustard gas in service.  
Based upon the information provided the CBDCOM opined that 
the veteran participated in a training exercise used to 
show soldiers the effects of a mustard agent and the use 
of protective ointments issued at the time.  The training 
exercise at that time consisted of dropping two or three 
drops of mustard agent directly to the skin, usually on 
the forearm.  A blister would typically form, ranging in 
size from a dime to that of a quarter.  

In July 1998, the veteran was diagnosed with mild 
bilateral cataracts.  

A VA examiner in October 1998 opined that based upon the 
unavailability of medical records documenting full body 
exposure to mustard gas, that the veteran did in fact 
participate in full body exposure.  Based upon such, he 
opined that the veteran's COPD was causally related to 
mustard gas exposure.  He further opined that second-hand 
smoke might have aggravated the mustard-caused COPD.  

The veteran submitted over 16 signed letters indicating 
that consideration should be given to the argument that he 
was exposed to mustard gas and second-hand smoke in 
service.  

In a May 2000 letter the veteran claimed that the CBDCOM 
"deliberately destroyed" records of his in-service 
exposure to mustard gas.  No proof was offered in support 
of this assertion.  He claimed that in June 1944, while 
serving with the 76th Signal Heavy Construction Battalion 
he participated in full body mustard gas testing at Camp 
Crowder, Missouri and at Omaha Beach in France.  (The 
Board notes that the service personnel records show that 
the veteran did not arrive in Europe until October 1944, 
long after the "D-Day Landing" at Omaha Beach on June 6, 
1944.  No evidence has been offered to support the claim 
that mustard gas tests were conducted at Omaha Beach, 
France.)

In another statement submitted in August 2000, the veteran 
reported that exposure to mustard gas occurred in May or 
June 1944 at Camp Crowder in Missouri.  At that time, he 
and several other soldiers, entered a small shack wearing 
gas masks.  After the gas was started, he was told to 
remove his mask.  Afterwards, he was told that the 
experiment was secret and if anyone discussed the testing 
they would be reduced in rank.  

In August 2000, the RO contacted the Compensation and 
Pension Service and against confirmed that the veteran was 
not on the list of those known to have participated in 
full body exposure to mustard gas or other vesicant 
agents.  

A November 2000 VA outpatient clinic note recorded a 
diagnosis of COPD secondary to mustard gas exposure in 
1944.  No basis for the opinion that the appellant was 
exposed to mustard gas was provided by the examiner.

In November 2001, the RO sent another letter to CBDCOM to 
confirm whether or not the veteran underwent full body 
exposure to mustard gas and/or Lewisite.  Information 
provided included the veteran's social security number, 
claims number, date of birth and unit assignment.  
CBDCOM's December 2001 response indicated that further 
information was necessary in order to respond to the RO's 
request.  

In March 2002, the RO contacted the veteran and requested 
specific information concerning his alleged exposure to 
mustard gas.  The veteran responded to the letter and in 
April 2002, the RO sent another request to CBDCOM 
including a detailed description in the veteran's words as 
to his exposure to mustard gas.  In reply, the CBDCOM 
reported it had no information related to the veteran or 
his alleged exposure to mustard gas during World War II.  
Further, no information was available regarding the 76th 
Signal Heavy Construction Battalion and a "secret 
mission."  Additionally, they had no information 
concerning exposure to full body concentration of mustard 
agents while using only a gas mask for protection.  

Finally, at an August 2002 VA examination the examiner 
opined that since there was no evidence that the veteran 
was exposed to full body concentrations of mustard gas, 
the etiology of his COPD could not be related to service.  
The examiner opined that COPD was likely idiopathic.  

Based upon the foregoing the Board finds that the 
preponderance of the evidence is against the claims.  In 
this regard, there is no competent evidence verifying the 
assertion that the appellant participated in any in-
service event which included full-body exposure to 
nitrogen, sulfur mustard or Lewisite.  His service medical 
records do confirm mustard gas exposure to the skin that 
resulted in a burn.  However, the veteran is not on the 
list of those known to have experienced full-body exposure 
to vesicant agents.  Moreover, there is no evidence that 
any in service testing including the veteran involved more 
than a training exercise to show the effects of a mustard 
gas agent upon the skin.  Indeed, the veteran's own 
initial statements confirm that the use of a mustard agent 
was confined to the skin of his left arm.  

The Board has carefully considered the medical opinions 
linking exposure to mustard gas to the development of the 
veteran's COPD.  However, such opinions are of limited 
probative value in the absence of evidence verifying in-
service full body vesicant agent exposure. 

As such, service connection for COPD, conjunctivitis and 
corneal opacities is not warranted on a presumptive basis 
as due to exposure to mustard gas.  


Second-hand Smoke:

In an October 1994 postservice VA outpatient treatment 
note the veteran complained of coughing and wheezing.  He 
reported that on October 11, 1994 he was exposed to smoke 
in his house after a sanitation plant or pollution control 
plant had a ventilation back-up causing smoke to enter 
into residential homes.  

In his December 1994 claim, the veteran contended that if 
VA did not grant service connection for COPD as a result 
of exposure to mustard gas, that service connection was 
warranted as a result of in-service exposure to second-
hand smoke.  In this regard, he noted that cigarette 
smoking was encouraged in the military in the 1940's.   

A VA examination in July 1996 revealed that the 
appellant's conjunctivae were normal.

In a VA outpatient treatment note of August 1996, the 
veteran was diagnosed with obstructive lung disease.  The 
examiner noted that the appellant was a non smoker, and 
opined that his lung disease was due to in-service second-
hand smoke exposure.  

The veteran was afforded a VA examination in April 1998.  
The examination included a review of the claims folders.  
The veteran described exposure to second-hand smoke in 
service and post-service.  He stated that he began to have 
significant breathing difficulty at age 65.  The 
impression was the veteran was suffering from 
emphysematous lung disease as evidenced by his current 
pulmonary function tests and chest x-ray.  The examiner 
noted a relationship between emphysematous lung disease 
and tobacco smoke, however, he opined that as a non-
smoker, the veteran did not develop this degree of 
emphysema simply based upon second-hand smoke exposure.  

An August 2000 VA examination noted the appellant's claim 
of no prior smoking history.  The veteran's history of 
"testing" a new gas mask and special uniforms in June 
1944, was also noted.  Physical examination revealed end 
stage COPD.  The examiner opined that if mustard gas 
exposure had occurred such exposure would be a causative 
agent for COPD.  The examiner noted, however, that mustard 
gas exposure would not be necessary to explain the 
veteran's COPD, given that the alleged exposure took place 
in 1944 and no respiratory symptoms were reported prior to 
1952.  The examiner did not link any claimed disorder to 
in-service second hand smoke exposure.

Finally, at a VA examination in August 2002, an examiner 
was unable to link COPD to second-hand smoke.  In this 
regard, the examiner noted several inconsistencies 
regarding the veteran's claimed exposure to second-hand 
smoke both in-service and subsequent thereto.  As such, 
the examiner opined that while the veteran was exposed to 
second-hand smoke both inservice and postservice it was 
not at least as likely as not related to the development 
of his COPD.  

Based upon the foregoing, and after careful consideration 
of all of the evidence of record, the Board does not find 
that service connection is warranted for COPD as due to 
exposure to second-hand smoke in service.  

Although the Board has determined that the provisions of 
38 C.F.R. § 3.316 may not be utilized in this case to 
afford the veteran a favorable determination, the Board 
must also address whether the veteran's lung and eye 
conditions are directly related to active service, to 
include any claimed vesicant exposure, consistent with 
Combee, and based on proof of direct causation.  

In addition to the rules regarding presumptive service 
connection, if a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, however, the record is negative for 
complaints, findings or treatment of a chronic eye or lung 
disorder in service.  Rather, reports of physical 
examinations in December 1945 and January 1951 showed 
normal lungs and chest, and no evidence of either chronic 
conjunctivitis or corneal opacities.  In addition, there 
is no competent evidence to show that COPD, 
conjunctivitis, or corneal opacities are directly related 
to service.  Finally, as noted above, there is no evidence 
that the veteran ever underwent full body exposure to 
mustard gas, and the preponderance of the evidence is 
against finding a link between any claimed disorder and 
any in-service second hand smoke exposure.

While the veteran contends that such a relationship 
exists, he is not shown to have the requisite medical 
expertise to offer a competent opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the lack of 
competent evidence showing an in-service disease related 
to service, the Board finds that there is no basis for 
establishing service connection on a direct basis.  In 
other words, the preponderance of the evidence is against 
the veteran's claims for service connection.  In such 
cases, the evidence is not evenly balanced, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefits sought on appeal are denied.

Increased Rating for Pes Cavus:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require 
consideration of functional disability due to arthritis, 
weakened movement, excess fatigability, incoordination, 
pain on movement, or flare-ups.  These requirements enable 
the VA to make a more precise evaluation of the level of 
disability and of any changes in the condition.  See 
DeLuca v. Brown, 8 Vet. App.  202 (1995). 

The veteran's bilateral pes cavus is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.71, Diagnostic 
Code 5278.  The schedular criteria under this regulation 
provides for a maximum 50 percent disability rating when 
there is bilateral marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and a marked varus deformity.  A 30 percent 
disability rating may be assigned when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal 
heads.  

At an August 2000 VA examination the veteran complained of 
bilateral foot pain, and that his feet felt like ice.  He 
denied foot swelling and redness.  Physical examination 
revealed bilateral pes cavus with hallux valgus deformity 
bilaterally.  Most toes were severely impaired due to 
hammertoes.  The soles showed evidence of severe calluses 
and clavi.  The pertinent diagnoses were bilateral pes 
cavus, hallux valgus, hammer toes, and clavi bilateral 
soles.

At the VA examination of August 2002, the veteran 
complained of "ordinary foot pain associated with 
weakness, stiffness, swelling, fatigability and lack of 
endurance."  He could only stand for a couple of minutes 
before he experienced severe foot pain.  Severity of pain 
on a scale of 1 to 10 was a 9.  Examination of the left 
foot revealed painful calluses at the first and fifth 
metatarsal head on the plantar surfaces.  He had high 
arches indicative of pes cavus.  He had hallux valgus 
deformity of the left great toe.  His toenails were 
hypertrophic and incurvated.  His dorsalis pedis and 
posterior tibial pulses were diminished and approximately 
1+ or less.  He had mild to moderate contracture of the 
plantar fascia and pain to manipulation of the forefoot 
and hindfoot.  Examination of the right foot showed pes 
cavus and hammertoes for toes 2 through 5.  There was a 
hallux valgus deformity of the great toe.  He had calluses 
on the first and fifth metatarsal heads that were mildly 
to moderately painful.  His toenails were hypertrophic and 
incurvated.  He showed diminished pulses on the right and 
evidence of mild to moderate contractures of the plantar 
fascia with pain on manipulation of the foot.  There was 
no evidence of valgus or varus deformity of the forefoot.  
There was evidence of peripheral vascular disease.

The examiner reported that the veteran was weak on weight 
bearing.  He had difficulty rising on his toes and heals 
and could not ambulate.  It was noted that the VA podiatry 
clinic had prescribed a scooter on the basis of the 
veteran's bilateral foot condition.  

Upon a review of the evidence, the Board finds that the 
veteran's bilateral pes cavus disability is characterized 
by the presence of hammer toe deformities involving the 
second through the fifth toes.  There is, however, only a 
moderate contraction of the plantar surfaces and only 
moderately painful callosities.  Neither a marked varus 
deformity nor a dropped forefoot is shown.  On the basis 
of such, the veteran's disability more closely 
approximates the criteria for a 30 percent evaluation.  
The examiner noted, however, that functional impairment 
was attributed to daily pain and foot weakness was 
objectively evident.  Furthermore, the evidence reveals 
that the veteran's bilateral foot disability causes 
limited mobility and requires the use of a scooter.  
Therefore, after considering the doctrine of reasonable 
doubt and applying the factors set forth in 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), a 50 
percent rating is warranted.  



ORDER

Service connection for conjunctivitis, and chronic 
obstructive pulmonary disease, to include as due to 
mustard gas exposure or second-hand smoke inhalation, is 
denied.  

Service connection for corneal opacities, to include as 
due to mustard gas exposure, is denied.  

A 50 percent rating for bilateral claw foot is granted, 
subject to the laws and regulations governing the payment 
of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

